The equipment found in appellant's possession was entirely sufficient to manufacture intoxicating liquor, save and except that the worm was not extended at the time through any cold water. We would not regard the absence of the cold water as evidencing the lack of any necessary part of the equipment. The jury's conclusion that appellant was guilty of possessing equipment for the manufacture of intoxicating liquor, seems to us to be fully supported by the testimony, and the motion based on the claimed insufficiency of the testimony is overruled.
Overruled.